Case 20-50640-tnw      Doc 39    Filed 04/24/20 Entered 04/24/20 11:22:45         Desc Main
                                 Document      Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF KENTUCKY
                              LEXINGTON DIVISION

IN RE:                                                                          CHAPTER 11

ELEMENTAL PROCESSING, LLC

         DEBTOR                                                     CASE NO. 20-50640-tnw


               NOTICE OF FILING OF DEBTOR’S PROPOSED DIP LENDER



         NOTICE IS HEREGY GIVEN that ELEMENTAL PROCESSING, LLC, as Debtor and

proposed Debtor-in-Possession in the above-referenced Chapter 11 bankruptcy case,

submits its proposed Letter of Intent (“LOI”) for purposes of post-petition financing in the

amount of $500,000 for the operational aspect of the business. Attached hereto as Exhibit 1

is the signed LOI with specific terms and condition. Counsel for the Debtor and senior pre-

petition lender, Amerra Capital Management, LLC, have regularly communicated throughout

the week regarding DIP Lending, and the Debtor reserves the right to modify such final terms

that may be acceptable between the parties. The Debtor intends to submit a motion seeking

approval with this Court but wanted to give advanced notice of its intent before the first day

hearing.

                                                  Respectfully submitted,

                                                  BUNCH & BROCK, PSC

                                                  By:      /s/ Matthew B. Bunch
                                                         MATTHEW B. BUNCH
                                                         271 West Short Street, Suite 805
                                                         Lexington, Kentucky 40507
                                                         (859) 254-5522
                                                         matt@bunchlaw.com

                                                  PROPOSED ATTORNEY FOR DEBTOR
Case 20-50640-tnw       Doc 39     Filed 04/24/20 Entered 04/24/20 11:22:45           Desc Main
                                   Document      Page 2 of 2


                                CERTIFICATE OF SERVICE

       This is to certify that on this the 24th day of April, 2020, a true and correct copy of the
forgoing has been served in the method established under CM/ECF Administrative Procedures
Manual to all attorneys of record, including Debtors’ designated representative by email, and the
U.S. Trustee's Office via CM/ECF.

/s/ Matthew B. Bunch
MATTHEW B. BUNCH
